ORDER
PER CURIAM.
The trial court terminated the parental rights of Z.M.H.’s natural mother (Mother). Mother appeals the trial court’s judgment and argues the trial court erred when it (1) denied Mother’s motion for a directed verdict, (2) terminated Mother’s rights because the judgment was against *548the weight of the evidence, and (3) failed to consider and make findings required under Section 211.447, RSMo 1998. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth reasons for this order pursuant to Rule 84.16(b).